Warner, Chief Justice.
The plaintiffs, as executors of George Morrison, deceased, brought an action against the defendant on a promissory note made by the defendant, payable to the plaintiff’s testator or order, for the sum of $1,136 75. The defendant filed no plea at the first term of the Court denying that the plaintiffs were *295executors, or that they were not entitled to maintain ' *their action against him in that capacity. When plaintiffs sue in their representative capacity on a note due to their testator or intestate, and there is no plea in abatement filed at the first term of the Court by the defendant, the plaintiffs are not required at the trial term of the Court to prove that they had been legally appointed executors or administrators. It would be otherwise if the letters testamentary or of administration constituted a part of the plaintiff’s title to the property sued for: Macon & Western Railroad Company vs. Davis, 18 Georgia Reports, 679.
Let the judgment of the Court below be affirmed.